Citation Nr: 0920089	
Decision Date: 05/29/09    Archive Date: 06/08/09

DOCKET NO.  07-32 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to 
January 1971.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claim for service connection for schizophrenia.  In 
April 2009, the Veteran testified before the Board at a 
hearing that was held in Washington, D.C.


FINDING OF FACT

It is as likely as not that the Veteran's schizophrenia first 
manifested during his period of active service.


CONCLUSION OF LAW

Schizophrenia was incurred in active service.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303 
(2008).  Service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000).  Service connection for certain chronic 
diseases, including psychoses, such as schizophrenia, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  

The Veteran contends that his schizophrenia initially 
manifested in service after learning that his wife had 
miscarried their son.  

The service treatment records do not reflect complaints or 
findings of any psychiatric abnormalities.  The Veteran 
acknowledges that his service treatment records do not 
demonstrate complaints or diagnoses of any psychiatric 
disorder, including schizophrenia, but asserts that following 
the miscarriage of his son, he began hearing voices and 
experienced suicidal impulses.  He argues that while he did 
not complain of these symptoms, and such symptoms apparently 
were unobserved by others, he experienced behavioral problems 
in service as a result of these symptoms that were 
documented.  Indeed, his records reveal that he was court 
martialed in January 1971 for striking a noncommissioned 
officer with his fist.

Post-service records show that the Veteran was initially 
assessed with schizophrenia in January 2003, when he had a VA 
examination in conjunction with a pension claim.  At the time 
of the examination, he reported having seen bloated, 
deceased, bodies floating in a river while stationed in 
Korea, and subsequently experiencing "visions" of the 
bodies, which had reminded him of his miscarried son.  He 
stated that he had experienced a "near-death" experience in 
1973, in which he had been given a "special mission," and 
that since then he had been living in "two worlds" in which 
he heard both positive and negative voices in his head that 
sometimes fought each other.  He was assessed with 
schizoaffective disorder, depressive type, and referred for 
out-patient psychiatric assistance.  The examiner did not 
opine as to whether the Veteran's schizophrenia was related 
to his active service.

On follow up evaluation several days later, the Veteran 
explained that his troubles had begun after learning of the 
miscarriage of his son.  He stated that after learning of the 
miscarriage and being transferred to Korea, he began taking 
excessive risks and drinking heavily, not really caring what 
the outcome might be.  He reported that the quality of his 
marriage began to deteriorate, and that shortly after his 
separation from service, he and his wife divorced.  It was 
shortly after their separation that he experienced the 
"near-death" experience.  He stated that he had been 
drinking heavily and blanked out, awaking to "floating, 
seeking dark space and galaxies, feeling the pulse of the 
earth."  The examining psychiatrist declined to provide a 
diagnosis but noted that the Veteran was new to psychiatric 
treatment, was clearly psychotic, and had minimal insight.

Subsequent treatment records dated to November 2007 show that 
the Veteran received continued therapeutic treatment for 
schizophrenia.  He declined anti-psychotic medication, 
despite regular reports of hearing three distinct voices that 
instructed him as to what to do.  These records also show 
that the Veteran reported the onset of hearing voices while 
in service, and that his thinking and behavior noticeably 
changed after learning of the death of his son.  Attending 
psychiatrists continued to note that he had very minimal 
insight into his condition.

In support of his claim for service connection, the Veteran 
submitted two letters, each written by his treating VA 
psychiatrists.  In the first letter, dated in May 2005, the 
Veteran's psychiatrist stated that he had been treating the 
Veteran since January 2003, and that it was clear from the 
history that the Veteran reported, that his psychotic 
symptoms, including intrusive thoughts, voices, a divine 
mission, bizarre perceptual experiences, and prohibitions on 
his behavior, dated back many years.  The Veteran had 
described initial changes in his thinking and behavior as 
occurring during his military service when his wife suffered 
a miscarriage.  He had an emotional breakdown at that time 
and described subsequent conflicts with military personnel 
and behavior changes after that event.  He then had his 
"near-death" experience in 1973, during which he became 
aware of his divine mission.  Given the usual gradual 
development of schizophrenia in adolescence or early 
adulthood, the psychiatrist felt that it was quite likely 
that the problems the Veteran had in the latter half of his 
military service stemmed from early and unrecognized symptoms 
of schizophrenia.  

The second letter, dated in April 2007, is from the Director 
of the outpatient psychiatry clinic at the New York Harbor 
clinic.  In this letter, the Director notes that he treated 
the Veteran from September 2006 to February 2007.  The 
Veteran had described having begun experiencing symptoms of 
schizophrenic illness toward the end of his military service.  
He described psychotic symptoms, which the Veteran called a 
"mental breakdown," as beginning when he was informed that 
his wife had had a miscarriage.  He stated that he started 
hearing voices, and that his thinking "was not the same 
anymore."  He did not seek or receive treatment at the time.  
Since then, he had continued to experience auditory 
hallucinations and fixed delusional thinking.  He was 
"harassed" by three voices, the Positive, the Negative, and 
the Moderator.  The Veteran had been adamant that the voices 
and psychiatric distress started in service.  The examiner 
noted that the age and course of onset reported by the 
Veteran was consistent schizophrenic illness.  Based upon his 
knowledge of the Veteran's case, the psychiatrist agreed with 
the October 2005 opinion provided by the other treating 
physician, that the Veteran's schizophrenia more likely than 
not began in service.

The Veteran also submitted a statement from his former wife, 
dated in October 2004, in which his former spouse described 
how the Veteran's behavior changed after learning of the 
death of their son.

Regardless of the lack of contemporaneous medical evidence, 
the Veteran has provided both competent and credible 
testimony regarding the incurrence of altered thinking and 
hearing voices during service, and as to the continuation of 
such symptoms after his separation from service.  Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The fact that the 
Veteran did not seek treatment for his schizophrenia for many 
years after his separation from service is of little 
significance, given the Veteran's severely limited insight 
into his psychiatric condition.  His former spouse has 
additionally provided competent and credible testimony 
regarding the change in the Veteran's behavior following the 
miscarriage of their son.  The Veteran's service records 
support the contentions of altered behavior, in that they 
show that he was court martialed in January 1971 for striking 
a noncommissioned officer with his fist.  While the Veteran 
and his wife are not competent to diagnose his in-service 
symptoms as the initial manifestations of schizophrenia, the 
Veteran's treating VA psychiatrists have determined that it 
is more likely than not that these symptoms were the initial 
manifestations of schizophrenia.  Each psychiatrist 
determined that the Veteran's reported history was consistent 
with the typical pattern of development of schizophrenic 
illness, in that it was gradual, and generally began at the 
age the Veteran was when he first noticed psychotic symptoms.  
In this case, service incurrence has been shown by 
satisfactory lay evidence, continuity of the disability since 
service, and competent medical opinions relating his current 
schizophrenia to his active service.  Thus, the Board finds 
that it is more likely than not that his current 
schizophrenia was incurred as a result of his service.  As 
the preponderance of the evidence is in favor of the 
appellant's claim, service connection for schizophrenia is 
warranted.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Given the favorable disposition, a discussion as to whether 
VA duties pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) have been satisfied is not required.  


ORDER

Service connection for schizophrenia is granted.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


